             Case 1:19-cv-10290-VEC Document 1 Filed 11/05/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JOEL YULO,
                                                               :
                                    Plaintiff,                     COMPLAINT
                                                               :
                  -vs-                                             Plaintiff Demands a Jury
                                                               :
METZ ZUTTO RAMEN INC. d/b/a Zutto Japanese
American Pub, GERMAN H. METZ, YVONNE                           :
METZ, and LEO DOE,
                                                               :
                                    Defendants.
---------------------------------------------------------------X

        Plaintiff JOEL YULO, as and for his complaint against the defendants, alleges as

follows:

        1.       This is an action for damages and other relief for failure to pay regular and

overtime wages, illegal retention of customer tips, and other violations of the Fair Labor

Standards Act (FLSA), 29 U.S.C. §§ 201, et seq., and the New York State Labor Law, N.Y. Lab.

L. §§ 190, et seq., and for age discrimination in violation of the New York State Human Rights

Law, N.Y. Exec. Law §§ 290, et seq., and the New York City Human Rights Law, N.Y. City

Admin. Code §§ 8-101, et seq.

                                          Jurisdiction and Venue

        1.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal

question) and 29 U.S.C. § 216(b) (FLSA). This Court has supplemental jurisdiction over the

state law claims pursuant to 28 U.S.C. § 1367 because the state law claims form part of the same

case or controversy as the federal law claims.

        2.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the

events and omissions giving rise to plaintiff’s claims occurred in this District.
             Case 1:19-cv-10290-VEC Document 1 Filed 11/05/19 Page 2 of 8



                                             The Parties

        3.      Plaintiff JOEL YULO is over the age of 40. He is a resident of Queens County,

New York.

        4.      Defendant METZ ZUTTO RAMEN INC. d/b/a Zutto Japanese American Pub

(“Zutto”) is a corporation organized under the laws of the State of New York with a principal

place of business at 77 Hudson Street, New York, New York 10013. At all times relevant to this

complaint, Zutto was plaintiff’s employer.

        5.      Defendant GERMAN H. METZ (“German”) was plaintiff’s employer and

manager. At all times relevant to this complaint, German had and exercised authority to make

personnel decisions affecting plaintiff, including authority to hire, fire, and establish the wages of

plaintiff. Upon information and belief, German is an owner of Zutto.

        6.      Defendant YVONNE METZ (“Yvonne”) was plaintiff’s employer and manager.

At all times relevant to this complaint, Yvonne had and exercised authority to make personnel

decisions affecting plaintiff, including authority to hire, fire, and establish the wages of plaintiff.

Upon information and belief, Yvonne is an owner of Zutto.

        7.      Defendant LEO DOE (“Leo”) is a pseudonym for an individual with the first

name Leo. At all times relevant to this complaint, Leo was plaintiff’s employer with authority to

make personnel decisions affecting plaintiff, including authority to hire, fire, and establish the

wages of plaintiff. Upon information and belief, Leo is an owner of Zutto.

                                   Facts Relevant to All Claims

        8.      Plaintiff worked as a waiter, server, and floor manager at the Zutto restaurant for

approximately seven years. For approximately five of those years, plaintiff worked directly for

Angelo Cosentini, the owner of the restaurant and the building where it is located.



                                                   2
            Case 1:19-cv-10290-VEC Document 1 Filed 11/05/19 Page 3 of 8



       9.      On or about June 4, 2018, Mr Cosentini closed the restaurant.

       10.     Defendants purchased the Zutto restaurant from a corporate entity owned and

controlled by Mr. Cosentini.

       11.     Defendants asked plaintiff to assist them in negotiating lease terms with Mr.

Cosentini, recruiting former and new workers for the restaurant, and obtaining the permits and

licenses necessary to operate the restaurant. Defendants agreed to pay plaintiff for his assistance.

       12.     Plaintiff spent substantial time and effort assisting defendants in successful lease

negotiations, staffing the restaurant, and obtaining the necessary licenses and permits.

       13.     Defendants did not pay plaintiff for his time and effort in these matters.

       14.     Defendants reopened the Zutto restaurant in or about the end of June 2018.

       15.     Defendants assigned plaintiff work as a waiter, server, bartender, floor manager,

and delivery coordinator.

       16.     Between June 2018 and September 2019, defendants paid plaintiff a flat rate of

$1,100 for a 40 hour week, plus his share of customer tips.

       17.     Defendants paid plaintiff an effective wage rate of $27.50 per hour.

       18.     Plaintiff’s regular work schedule was from 11:00 a.m. to past 10:00 p.m. on

Mondays and Wednesdays, from 11:00 a.m. to 4:30 p.m. on Tuesdays, from 4:30 p.m. to past

10:00 p.m. on Thursdays, and from 4:30 p.m. to past 11:00 p.m. on Fridays and Saturdays.

       19.     Plaintiff regularly worked more than 40 hours during most workweeks, including

during each week between July 28, 2018 and September 26, 2019.

       20.     Defendants did not pay plaintiff one and one-half times his hourly rate when he

worked more than 40 hours during a workweek.

       21.     Defendants retained 10% of the tips customers left for plaintiff.



                                                 3
             Case 1:19-cv-10290-VEC Document 1 Filed 11/05/19 Page 4 of 8



       22.      In or about July 2018, defendants started to replace older workers with less

experienced younger workers.

       23.      In or about September 2019, plaintiff was asked to meet with defendants German,

Yvonne, and Leo.

       24.      Defendants told plaintiff that he was being demoted because the restaurant was

downsizing.

       25.      The defendants’ stated reason for the demotion was not true.

       26.      Shortly before and after defendants demoted plaintiff, they hired younger workers

to perform many of the same tasks plaintiff had performed.

       27.      After his demotion, defendants paid plaintiff only $10.00 per hour plus tips.

       28.      The hourly wage rate defendants paid to plaintiff was less than the tipped

minimum wage.

       29.      Defendants continued to retain 10% of the tips customers left for plaintiff.

       30.      Defendants reduced the number of hours in plaintiff’s regular work schedule.

       31.      After the demotion, plaintiff’s regular work schedule was from 12:00 p.m. to past

10:00 p.m. on Mondays, from 11:00 a.m. to 4:30 p.m. on Tuesdays, from 11:00 a.m. to past

10:00 p.m. on Wednesdays, from 4:30 p.m. to past 10:00 p.m. on Thursdays, and from 4:30 p.m.

to past 11:00 p.m. on Fridays and Saturdays.

       32.      On or about October 19, 2019, plaintiff was hospitalized with an intestine

infection.

       33.      Plaintiff promptly notified defendants that he was sick.

       34.      Plaintiff missed six days of work due to his medical condition.




                                                  4
          Case 1:19-cv-10290-VEC Document 1 Filed 11/05/19 Page 5 of 8



       35.     When plaintiff was ready to return to work, defendants terminated his

employment.

       36.     Defendants did not pay plaintiff for his sick days.

                                     First Claim for Relief
                                  Against All Defendants for
                          Violations of the Fair Labor Standards Act

       37.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

restated herein.

       38.     Defendants have regulated the employment of plaintiff and other persons

employed by them, acted directly and indirectly in their own interest in relation to the

employees, and are thus employers of their employees within the meaning of section 3(d) of the

Fair Labor Standards Act (“FLSA”).

       39.     The individual defendants at all relevant times were in active control and

management of the corporate defendant, regulated the employment of plaintiff and other persons

employed by the corporate defendant, acted directly and indirectly in the interests of themselves

and the corporate defendant in relation to the employees, and thus are employers of the

defendants’ employees within the meaning of section 3(d) of the FLSA.

       40.     The business activities of the defendants, as described in this complaint, were

related and performed through uniform operation or common control for a common business

purpose and constitute an enterprise within the meaning of section 3(r) of the FLSA.

       41.     Defendants have employed employees at their place of business in activities of an

enterprise engaged in commerce. The enterprise has had an annual gross volume of sales made

or business done in an amount not less than $500,000.00. Therefore plaintiff was at all relevant




                                                 5
          Case 1:19-cv-10290-VEC Document 1 Filed 11/05/19 Page 6 of 8



times employed in an enterprise engaged in commerce within the meaning of section 3(s)(1)(A)

of the FLSA.

       42.     Defendants willfully and repeatedly violated the provisions of sections 6 and

15(a)(2) of the FLSA, 29 U.S.C. §§ 206 and 215, by employing plaintiff in an enterprise engaged

in commerce without paying him the proper minimum wage for all hours worked.

       43.     Defendants willfully and repeatedly violated the provisions of sections 7 and

15(a)(2) of the FLSA, 29 U.S.C. §§ 206 and 215, by employing plaintiff in an enterprise engaged

in commerce, for workweeks longer than those prescribed in section 7 of the FLSA, and without

compensating him for his employment in excess of the prescribed hours at rates not less than one

and one-half times the regular rates at which he was employed.

       44.     Defendants are liable for unpaid minimum wage and overtime compensation

together with an equal amount in liquidated damages or, in the event liquidated damages are not

awarded, unpaid minimum wage and overtime compensation together with prejudgment interest

on said unpaid minimum wage and overtime compensation.

                                       Second Claim for Relief
                               Against All Defendants for Violations of
                                  the New York State Labor Law

       45.         Plaintiff repeats and realleges each and every allegation set forth above as if fully

restated herein.

       46.     Defendants’ failure to pay plaintiff the proper minimum and overtime wages for

all hours worked violated New York Labor Law § 650, et seq. and 12 N.Y.C.R.R. § 142-2.2.

       47.     Defendants failed to pay plaintiff for a spread of hours.

       48.     Defendants’ failure to pay plaintiff the proper spread of hours pay violated New

York Labor Law § 650, et seq. and 12 N.Y.C.R.R. § 146-1.6.



                                                    6
           Case 1:19-cv-10290-VEC Document 1 Filed 11/05/19 Page 7 of 8



       49.     Defendants’ failure to pay plaintiff the proper minimum, overtime, and spread of

hours compensation was intentional.

       50.     Defendants are liable for minimum, overtime, and spread of hours compensation,

together with liquidated damages or, in the event liquidated damages are not awarded,

defendants are liable for unpaid minimum, overtime, and spread of hours compensation together

with prejudgment interest at the statutory rate of 9% on said unpaid compensation

                                     Third Claim for Relief
                        Against All Defendants for Age Discrimination
                    in Violation of the New York State Human Rights Law

       51.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

restated herein.

       52.     At all times relevant to this complaint, plaintiff was over the age of 40.

       53.     At all times relevant to this complaint, plaintiff was fully qualified for his

position, performed his duties satisfactorily, and was in a position to continue doing so.

       54.     Defendants took adverse employment actions against plaintiff, including by

demoting him, reducing his compensation rate, reducing his hours, and terminating his

employment.

       55.     Defendants took adverse employment actions against plaintiff because of his age.

       56.     The stated reasons for defendants’ conduct were not the true reasons, but instead

were pretext to hide defendants’ discriminatory animus.

       57.     Plaintiff suffered damages as a direct and proximate result of defendants’ illegal

conduct.

       58.     Defendants’ conduct constitutes age discrimination in violation of the New York

State Human Rights Law.



                                                  7
Case 1:19-cv-10290-VEC Document 1 Filed 11/05/19 Page 8 of 8
